EXHIBIT 99.20 Independent Contractor Agreement 1. Parties This Independent Contractor Agreement (“Agreement”) is between China Tel Group, Inc. (“ChinaTel”) and Paul R. Truebenbach (“Independent Contractor”). 2. Term of this Agreement The term of this Agreement shall be effective as of November 16, 2008 and shall expire December 31, 2009 (“Term”).This Agreement may be terminated by either party upon one party giving the other party ninety (90) days’ prior written notice. 3. Services to be Performed by Independent Contractor Independent Contractor shall perform the following professional legal services (the “Services”) of the following description as an independent contractor to ChinaTel during the entire Term of this Agreement.Among other services, the Services include, but are not limited to: (i) reviewing proposed and existing contracts with ChinaTel; (ii) negotiating and preparing other Independent Contractor Agreements between ChinaTel and third parties; (iii) reviewing and analyzing existing and proposed business plans; (v) reviewing corporate books and records to help ensure they are updated on a regular basis; (vi) providing human resources and labor law advice to ChinaTel; (vii) drafting Letters of Intent and reviewing and revising Letters of Intent prepared by outside retained legal counsel by ChinaTel; (viii) negotiating and drafting Stock Purchase Agreements; (ix) negotiating and drafting Asset Purchase Agreements; (xiv) negotiating and drafting Stock Exchange Agreements; (x) providing legal research and analysis of ChinaTel’s corporate formation documents, including Trussnet USA, Inc., a Nevada corporation, and revising the same as required; (xi) reviewing and providing legal advice on opinion letters prepared by outside retained legal counsel to ChinaTel; (xii) preparing form documents to be used by ChinaTel in connection with legal matters; (xiii) preparation of Mutual Nondisclosure Agreements; and (xiv) providing such other legal advice and support to ChinaTel’s Vice President and General Counsel as required. 4. Payment ChinaTel shall pay Independent Contractor for the Services Two Thousand Dollars ($2,000.00) on the 15th and last day of each month (“Independent Contractor Fee”).
